Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2015

                                      No. 04-15-00635-CV

              IN THE INTEREST OF F.A., S.L., D.L., AND R.L., Jr., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00908
                          Honorable Peter A. Sakai, Judge Presiding

                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

         The appellant’s brief was originally due to be filed on November 17, 2015. On
November 18, 2015, this court granted appellant’s first motion requesting an extension of time to
file the brief, extending the deadline to file the brief to November 30, 2015.

       On November 27, 2015, appellant filed a second motion requesting an additional seven-
day extension of time to file the brief. On December 1, 2015, this court granted the extension
and ordered the appellant’s brief to be filed no later than December 7, 2015. The order stated,
“Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.”

        The brief has not been filed. It is therefore ORDERED that appellant’s attorney, Ms.
Jeanie Lee Cupit, file the appellant’s brief in this appeal no later than December 21, 2015. If the
brief is not filed by such date, an order may be issued directing Ms. Cupit to appear and show
cause why she should not be held in contempt for failing to file the brief.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court